Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Weyer (US Pat. No. 9,679,503 B2) is considered the closest prior art of record.  However, Weyer does no teach a) the frame is partly covered by a substantially non-transparent or substantially non-translucent material applied to the frame to produce a covered frame segment and an uncovered frame segment and wherein the uncovered frame segment is the illuminated indicia, or b) the illuminated indicia is an open segment within a perimeter of the frame.  Furthermore, Weyer’s frame is intended to hold a label between the first and second surfaces (50 and 51), therefore modifying Weyer would be unsatisfactory for the intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631